Title: John Adams to James Bowdoin, 13 Oct. 1786
From: Adams, John
To: Bowdoin, James


          
            
              Sir
            
            
              London
              Octr. 13. 1786
            
          

          I have at present only time to inform your Excellency that I have
            communicated to my Lord Carmarthen as private Information all that I have received from
            your Excellency. not having received orders from Congress concerning the whole of it, I
            could not make official use of it.
          His Lordship said that he was sorry to see there was such a
            Complaint: and that Lord Dorchester had Authority to settle all that matter.
          What the Meaning of these oracular Speeches is, Your Excellency can
            judge as well as 
          Your most obedient & humble / Servant 
          
            
              John Adams.
            
          
        